t c memo united_states tax_court jose espaillat and mirian lizardo petitioners v commissioner of internal revenue respondent docket no filed date marcy e golomb for petitioners michael w lloyd for respondent memorandum findings_of_fact and opinion buch judge respondent issued notices of deficiency determining the following deficiencies and penalties with respect to mr espaillat and ms lizardo’s federal_income_tax for the and taxable years all section references are to the internal_revenue_code as in effect for the tax years in issue all rule references are to the tax_court rules_of_practice and continued year deficiency penalty sec_6662 dollar_figure big_number dollar_figure additionally respondent allowed mr espaillat and ms lizardo a dollar_figure capital_loss deduction for most of the adjustments relate to a dollar_figure loss deduction claimed with respect to taxable_year on a schedule c profit or loss from business for rocky scrap metal inc rocky scrap metal a scrap metal business owned and operated by mr espaillat’s brother leoncio espaillat leoncio among other adjustments respondent disallowed that loss deduction and determined accuracy-related_penalties under sec_6662 and b and after concessions the primary issues for decision are whether the dollar_figure loss deduction should be disallowed for and whether mr espaillat and ms lizardo are liable for accuracy-related_penalties under sec_6662 and b and on the basis of the evidence presented at trial we sustain respondent’s disallowance of the loss deduction however mr espaillat and ms lizardo are continued procedure all monetary amounts are rounded to the nearest dollar not liable for accuracy-related_penalties at trial respondent moved to amend the pleadings to conform to the evidence to disallow the dollar_figure capital_loss deduction for we will grant respondent’s motion findings_of_fact since mr espaillat has owned a successful landscaping business aptly named dusty landscaping llc in phoenix arizona where he resides with his wife ms lizardo during the years in issue mr espaillat was also involved with rocky scrap metal ms lizardo was a homemaker but she also assisted with keeping records and helping with rocky scrap metal as needed on each of their joint federal_income_tax returns for and mr espaillat and ms lizardo included a schedule c for dusty landscaping and also a second schedule c the dusty landscaping schedule c for reflects a successful landscaping and maintenance business that earned dollar_figure the second schedule c for relates to a business named jose espaillat which is characterized as a second hand metal dealer and for which mr espaillat and ms lizardo claimed a dollar_figure loss deduction for the loss is reported as other expenses on line of the schedule c all other lines on the jose espaillat schedule c are blank this loss deduction more than offset the dollar_figure in revenue from dusty landscaping for dusty landscaping earned dollar_figure and the jose espaillat schedule c business reported gross_receipts of dollar_figure and zero expenses resulting in a net profit of dollar_figure i rocky scrap metal in leoncio started rocky scrap metal the articles of incorporation for rocky scrap metal were filed with the secretary of state of texas on date rocky scrap metal is a c_corporation in the metal recycling or scrap metal industry rocky scrap metal filed forms u s_corporation income_tax return for and each return reports that l espaillat owns of the common corporate stock no other shareholders are listed mr espaillat has not asserted that he received any stock when rocky scrap metal was founded in leoncio enlisted mr espaillat to assist him in running the business and to provide startup funds from to mr espaillat assisted leoncio with rocky scrap metal traveling to texas regularly mr espaillat repaired property owned by rocky scrap metal and also assisted with financial management and overall operations mr espaillat’s involvement with the business was based on an oral agreement as time progressed mr espaillat became more involved in rocky scrap metal eventually traveling to texas monthly and staying a week or more in mr espaillat purchased a home in texas where he stayed during his frequent trips while in texas he ran dusty landscaping remotely with the help of his business manager mr espaillat helped fund rocky scrap metal because leoncio needed working_capital and his bank was charging a high rate of interest mr espaillat agreed to provide seed money mr espaillat provided the money to leoncio but did not charge interest he simply asked to be paid back he provided cash to fund the business and he also made direct purchases for rocky scrap metal during and mr espaillat and ms lizardo and dusty landscaping contributed at least dollar_figure to leoncio and rocky scrap metal mr espaillat’s support of rocky scrap metal also continued in during which he paid rocky scrap metal’s bankruptcy attorney because mr espaillat could not always be in texas he enlisted his son eduan to work at rocky scrap metal eduan worked at rocky scrap metal from date to date and again from fall to date eduan assisted with sorting through the scrap metal and preparing bids on behalf of rocky scrap metal if a bid was successful he was responsible for delivering the cash to the seller he also assisted with sales and finances because leoncio did not have expertise in these areas while working at rocky scrap metal eduan observed leoncio’s business practices and questionable financial skills rocky scrap metal operated at least until in it filed for bankruptcy protection rocky scrap metal issued mr espaillat a form misc miscellaneous income for reporting income of dollar_figure and a form 1099-misc for reporting income of dollar_figure in it was the subject of litigation over its ownership ii bankruptcy the scrap metal market collapsed in and rocky scrap metal’s business suffered rocky scrap metal claimed a net_operating_loss_deduction for rocky scrap metal filed a petition for bankruptcy in leoncio retained bankruptcy counsel who was paid_by mr espaillat and leoncio signed the bankruptcy petition on behalf of rocky scrap metal as its president mr espaillat was unfamiliar with bankruptcy but he signed the bankruptcy plan at leoncio’s behest that plan listed mr espaillat as a creditor an amended schedule f creditors holding unsecured nonpriority claims filed on date in the bankruptcy of rocky scrap metal listed mr espaillat as having an unsecured priority claim of dollar_figure for money loaned the bankruptcy plan provided that all unsecured general creditors would receive of the amounts owed to them the creditors voted to approve the plan on date mr espaillat voted in favor of the plan on date the bankruptcy court confirmed the plan the bankruptcy court entered a final decree on date mr espaillat received a check for dollar_figure as a result of the bankruptcy plan iii mr espaillat’s ownership of rocky scrap metal on date mr espaillat entered into a stock purchase agreement with leoncio for ownership of rocky scrap metal the agreement provided that mr espaillat would receive of the company in exchange for the dollar_figure he had previously extended plus dollar_figure in cash the agreement states seller will sell transfer and deliver to buyer and buyer will purchase at the closing date of the outstanding issued stock of the corporation in because of the management problems at rocky scrap metal and mr espaillat’s need to work at dusty landscaping eduan and ms lizardo moved to texas to work daily at rocky scrap metal mr espaillat believed that he was a co-owner of rocky scrap metal which is why his family moved to texas to help with the business operations iv rocky scrap metal litigation eventually the relationship between mr espaillat and leoncio deteriorated while this case has been pending a lawsuit was also pending regarding control of rocky scrap metal on date a judge entered a temporary restraining order barring mr espaillat ms lizardo and eduan from managing or controlling the business bank accounts records or the business operations of rocky scrap metal mr espaillat’s ms lizardo’s and eduan’s involvement in rocky scrap metal ended in date v tax_return and audit mr espaillat and ms lizardo kept the business records for dusty landscaping and their other financial affairs for many years they employed timothy golomb a certified_public_accountant c p a with over years of experience to prepare their returns he prepared their jointly filed and tax returns before filing their returns mr espaillat and ms lizardo filled out a questionnaire that mr golomb used and they supplied complete and accurate information for all of the relevant issues before preparing the returns mr rocky scrap metal inc v espaillat no dist ct harris cty tex 189th jud dist golomb discussed with mr espaillat and ms lizardo the transfers they made to rocky scrap metal and the other expenditures they made on its behalf after these discussions mr golomb recommended that a schedule c was the best place to put it they followed his advice and took this position when reporting their expenses associated with rocky scrap metal on their return on date the internal_revenue_service irs issued a notice_of_deficiency to mr espaillat and ms lizardo concerning their and returns the notice_of_deficiency made adjustments to the schedules c filed with those returns in particular it disallowed the claimed dollar_figure other expenses deduction on the return additionally for the irs disallowed a dollar_figure deduction for repairs and maintenance a dollar_figure deduction for mortgage interest and dollar_figure in itemized_deductions the irs increased gross_receipts and sales by dollar_figure and decreased costs of goods sold by dollar_figure in sum the irs made an adjustment of dollar_figure for for a total corrected tax_liability of dollar_figure not including self-employment_tax mr espaillat and ms lizardo’s income_tax return included a schedule c for a scrap metal business with dollar_figure of gross_receipts and zero expenses for the irs again disallowed deductions for repairs and maintenance of dollar_figure and mortgage interest of dollar_figure the irs determined a dollar_figure short-term loss for relating to the bankruptcy of rocky scrap metal of which dollar_figure was allowed as a capital_loss deduction for throughout the audit proceedings mr espaillat and ms lizardo took the position that the funds were a loan to leoncio on date while residing in arizona mr espaillat and ms lizardo timely filed a petition with the court the petition states that t he entire amount of the deficiency and addition_to_tax is in dispute mr espaillat and ms lizardo take particular issue with the disallowance of the dollar_figure loss deduction for they assert that the loss is an ordinary and necessary business_expense related to a business called second hand metal although at trial they took the position that this amount should have been dollar_figure the testimony and evidence related mainly to the expenditures of and transfers to rocky scrap metal the only allusion to any other scrap metal business was during the parties’ opening statements and when they were specifically discussing how items were reported for tax purposes respondent initially contended that mr espaillat’s funds were capital investments and thus the loss was a capital_loss at the conclusion of trial respondent moved to amend the pleadings to conform to the evidence seeking to deny the dollar_figure capital_loss deduction that had been allowed in the notice_of_deficiency for after trial mr espaillat and ms lizardo failed to address any of the other schedule c issues in their opening brief or their reply brief respondent detailed these issues in his opening brief vi motion to conform the pleadings to the evidence at trial respondent moved to conform the pleadings to the evidence specifically respondent asserted that the allowance of a dollar_figure capital_loss deduction in the notice_of_deficiency was unsupported by the evidence at trial and was contrary to mr espaillat and ms lizardo’s trial position that their contribution to a scrap metal business entitled them to a schedule c loss deduction respondent now argues that rocky scrap metal is an ongoing c_corporation and that after mr espaillat and ms lizardo received things of significant value eg money evidenced by forms 1099-misc and stock evidenced by the stock purchase agreement from rocky scrap metal moreover by filing tax returns after and by being involved in ongoing litigation concerning who controlled it rocky scrap metal indicated that it was continuing to operate thus respondent argues that the evidence is inconsistent with his treatment of mr espaillat and ms lizardo as creditors on the notice_of_deficiency and that it is also inconsistent with a determination that a bad_debt deduction is proper for opinion the issues we must decide are whether mr espaillat and ms lizardo’s claimed schedule c loss deduction for the jose espaillat scrap metal business should be adjusted and whether they are liable for accuracy-related_penalties under sec_6662 and b and additionally we must decide whether to grant respondent’s motion to amend the pleadings to conform to the evidence regarding the dollar_figure capital_loss deduction for other issues raised in the notice_of_deficiency and not addressed in the stipulations or at trial are deemed conceded we deem mr espaillat and ms lizardo to have abandoned or conceded adjustments made to their and schedules c relating to dusty landscaping adjustments to their and self-employment_tax adjustments to their and itemized_deductions and the adjustment to their education credit because they did not raise these issues at trial or on brief see 117_tc_117 n 91_tc_524 ndollar_figure i burden_of_proof taxpayers generally bear the burden_of_proof when contesting the determinations set forth in a notice_of_deficiency if taxpayers introduce credible_evidence with respect to any factual issue the burden_of_proof on that issue will shift to the commissioner if certain conditions are met however if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner bears the burden_of_proof as to the new issue or the increased deficiency taxpayers bear the burden of proving the amounts of any claimed deductions mr espaillat and ms lizardo do not argue that the burden should shift and they have not met the requirements under sec_7491 for shifting the burden accordingly the burden remains on them except for the issue of their entitlement to the capital_loss deduction for which respondent raised at trial see rule a 290_us_111 sec_7491 see rule a 503_us_79 sec_1_6001-1 income_tax regs the commissioner bears the burden of production with respect to any penalty or addition_to_tax taxpayers then bear the burden of proving any defenses ii procedural issue generally we deem issues raised and tried by the consent of the parties to have been raised in the pleadings in appropriate circumstances an issue that was not expressly pleaded but was tried by express or implied consent of the parties may be treated as if raised in the pleadings whether a motion to conform the pleadings should be allowed however is within the discretion of the court if the opposing party is unfairly surprised or prejudiced then the motion should be denieddollar_figure sec_7491 see 116_tc_438 rule b rule b 103_tc_525 aff’d 100_f3d_778 10th cir 304_f2d_136 9th cir 59_tc_551 see also krist v commissioner tcmemo_2001_140 mcgee v commissioner tcmemo_2000_308 after a review of the entire record we find that the factual issues giving rise to respondent’s motion were raised during trial with the parties’ consent the evidence on which respondent bases his motion was admitted at trial by way of the stipulation of facts we do not find that granting respondent’s motion would unfairly surprise or prejudice mr espaillat and ms lizardo accordingly we will grant respondent’s motion to conform the pleadings to the evidence and to assert an increased deficiency iii business_expense or loss deduction mr espaillat and ms lizardo offer a muddled series of arguments that they are entitled to deduct a loss from a scrap metal business at times they seem to argue that mr espaillat made neither a loan nor an investment but the record is clear that he did not operate his own scrap metal business he provided funds to leoncio and rocky scrap metal to the extent they argue that mr espaillat invested in rocky scrap metal they failed to prove that the investment became worthless at any time during the years in issue and at times they seem to argue that mr espaillat lent money to leoncio and to rocky scrap metal but they failed to establish worthlessness of any such loans they argue that mr espaillat and leoncio were in a de_facto partnership but the record is clear that rocky scrap metal was an operating c_corporation in short none of these muddled theories are supported by either the law or the facts a business_expense deduction deductions are a matter of legislative grace and a taxpayer seeking a deduction must be able to point to an applicable statute and show that he comes within its terms as a general_rule sec_162 authorizes a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary for purposes of this section if it is normal or customary within a particular trade business or industry an expense is necessary if it is appropriate and helpful for the development of the business implicit in the foregoing definitions is the concept that a taxpayer must in fact be carrying_on_a_trade_or_business for expenditures to be deductible under sec_162 mr espaillat and ms lizardo claimed a deduction of dollar_figure as other expenses on their return although they introduced business see rule a 292_us_435 308_us_488 320_us_467 records into evidence none of the evidence supports deductions for an independent jose espaillat scrap metal business there was no such business the evidence solely related to the operations of funds provided to and family dynamics concerning rocky scrap metal and as a result mr espaillat and ms lizardo failed to meet their burden of proving entitlement to deductions for expenses from a separate scrap metal business the record establishes that the only scrap metal business was that of rocky scrap metal and it is well established that officers employees or shareholders may not deduct the payment of corporate expenses on their individual returns such payments constitute either capital contributions or loans to the corporation and are deductible if at all only by the corporation b individual loss deduction in their briefs mr espaillat and ms lizardo argue they are entitled to an ordinary_loss deduction under sec_165 sec_165 permits a deduction for uncompensated losses during a given tax_year as relevant to the present case craft v commissioner tcmemo_2005_197 citing deputy v du pont u s pincite 269_f2d_108 4th cir aff’g tcmemo_1958_60 and 51_tc_746 91_tc_713 citing deputy v du pont u s pincite and rink v commissioner t c pincite sec_165 limits the deduction for an individual taxpayer to losses either incurred_in_a_trade_or_business or resulting from a transaction entered into for profit the evidence supports three plausible theories as to why mr espaillat and ms lizardo might be entitled to a loss deduction the first theory is that they are entitled to a loss deduction from a schedule c scrap metal business mr espaillat and ms lizardo argue that they are engaged in an independent trade_or_business because of their involvement with rocky scrap metal however as already discussed a taxpayer that devotes time and energy to the affairs of a corporation is not engaged in his or her own trade_or_business but instead is furthering the business of the corporation such a taxpayer is not permitted to deduct losses attributable to a corporation on his or her schedule c because they belong to the corporation accordingly mr espaillat and ms lizardo are not permitted a loss deduction under sec_165 373_us_193 319_us_436 charfoos v commissioner tcmemo_1991_292 this leads us to the remaining theories a worthless securities deduction for a loss on their investment in rocky scrap metal or a bad_debt deduction for losses on the loans to rocky scrap metal we take those in turn c worthless securities mr espaillat and ms lizardo testified that they received an interest in rocky scrap metal for the transfers to leoncio and rocky scrap metal if this were the case mr espaillat and ms lizardo would be entitled to a worthless securities deduction under sec_165 upon showing that their securities became worthless to show worthlessness a taxpayer must demonstrate a fixed and identifiable_event demonstrating worthlessness a deduction for a loss from worthless securities is allowed only for the year that the loss is sustaineddollar_figure mr espaillat and ms lizardo failed to demonstrate worthlessness for either or mr espaillat testified to the scrap metal industry’s crashing in decreasing the value of rocky scrap metal however we have previously held that a mere decline in the value of stock does not indicate worthlessness when dittman v commissioner 23_tc_789 dewey v commissioner tcmemo_1993_645 71_tc_955 the stock still has recognizable value therefore without more the stock did not become worthless in it also did not become worthless in rocky scrap metal filed for bankruptcy in however it continued to operate the continuation of a business after a taxpayer claims a worthless securities deduction indicates that the deduction was premature after mr espaillat received stock and nonemployee compensation from rocky scrap metal those facts indicate continuing operations moreover continuing operations are further indicated by a lawsuit over rocky scrap metal’s control that was commenced in thus if the funds mr espaillat provided to rocky scrap metal were contributions relating to an ownership_interest that interest did not become worthless in because rocky scrap metal continued to operate at least into mr espaillat and ms lizardo are not entitled to a worthless securities loss deduction under sec_165 for or goran v commissioner tcmemo_1995_100 sec_1_165-4 income_tax regs goran v commissioner tcmemo_1995_100 d bad_debt deduction the other plausible theory is that mr espaillat and ms lizardo are entitled to a bad_debt deduction under sec_166 much of the evidence supports the notion that mr espaillat’s transfers to rocky scrap metal or leoncio were loans nonetheless even a bona_fide loan to rocky scrap metal would not entitle mr espaillat and ms lizardo to a deduction sec_166 allows taxpayers to deduct any debt that becomes worthless within the taxable_year to be entitled to a deduction the taxpayer must show a bona_fide debt based on a debtor-creditor relationshipdollar_figure business_debts and nonbusiness debts are treated differently under sec_166 nonbusiness debts are defined as debts other than a a debt created or acquired as the case may be in connection with a trade_or_business of the taxpayer or b a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business whether a debt is a business or nonbusiness_debt sec_166 sec_1_166-1 income_tax regs 143_tc_194 sec_166 is a question of fact and for a business debt taxpayers must show that the bad_debt_loss is ‘proximately related’ to the conduct of trade_or_business or that the debt was created in the course of trade_or_business taxpayers must treat nonbusiness bad_debts as losses from the sale_or_exchange of a short-term capital_asset and can deduct the debt only for the year that the debt becomes wholly worthless however business bad_debts give rise to ordinary deductions that can be offset against ordinary_income under sec_1212 a noncorporate taxpayer is required to offset capital losses against capital_gains for a particular taxable_year if aggregate capital losses exceed aggregate capital_gains for a taxable_year up to dollar_figure of the excess may be deducted against ordinary incomedollar_figure 276_f2d_368 4th cir aff’g 32_tc_604 sec_1_166-5 income_tax regs 983_f2d_997 10th cir sec_166 sec_1211 sec_1212 sec_1_166-5 income_tax regs sec_166 sec_1211 as an initial matter mr espaillat and ms lizardo do not argue and the record does not support that they are in the business of lending accordingly we must focus on the rules for nonbusiness bad_debts in order to deduct a nonbusiness_bad_debt a taxpayer must show that the loan became wholly worthless sec_166 allows only wholly worthless nonbusiness debts to be deducted and in order for a debt to be wholly worthless its last vestige of value must be gone taxpayers must show sufficient objective facts from which worthlessness could be concluded mere belief of worthlessness is not sufficient if a debtor files a bankruptcy petition the bankruptcy can be an indication that at least part of an unsecured debt is worthless however i n bankruptcy cases a debt may become worthless before settlement in some instances and in others only when a settlement in bankruptcy has been reached 53_tc_491 aff’d 467_f2d_47 9th cir sec_1_166-5 income_tax regs 321_f2d_331 5th cir aff’g in part rev’g in part tcmemo_1962_40 105_tc_126 sec_1_166-2 income_tax regs the court’s determination of worthlessness is based on a facts_and_circumstances_test and the taxpayer must show identifiable events that form the basis of reasonable grounds for abandoning any hope of recovery the taxpayer’s determination that the debt became wholly worthless must be made in the exercise of sound business judgment based upon as complete information as is reasonably obtainable a taxpayer’s subjective opinion of worthlessness standing alone is not enoughdollar_figure mr espaillat and ms lizardo initially took the position that the dollar_figure contribution to rocky scrap metal constituted a loan to leoncio although they treated leoncio and rocky scrap metal as interchangeable mr espaillat and ms lizardo presented documentation of rocky scrap metal’s bankruptcy filing to show worthlessness in making the determination to allow a deduction for respondent assumed that rocky scrap metal was defunct and that the purported loan was worthless as a result of the bankruptcy accordingly 109_tc_400 see also fincher v commissioner t c pincite 14_tc_1282 54_tc_239 50_tc_813 mere belief that a debt is bad is insufficient to support a deduction for worthlessness respondent credited mr espaillat and ms lizardo with a dollar_figure capital_loss deduction for on the theory that it was bad_debt but the record indicates that rocky scrap metal was an operating business after the bankruptcy--mr espaillat and ms lizardo received income from rocky scrap metal in and furthermore a lawsuit over its control commenced in regardless of whether the funds constituted a loan the debt was not worthless in because rocky scrap metal continued to be an operating entity accordingly a bad_debt deduction is not allowed because the loan did not become worthless at that time e de_facto partnership mr espaillat and ms lizardo argue that the deductions were allowable because rocky scrap metal was not a corporation but instead was a de_facto partnership this argument is without merit the record is clear that rocky scrap metal was a corporation rocky scrap metal conducted a legitimate even if not always profitable scrap metal business with a physical location in texas rocky scrap metal was incorporated in with the secretary of state of texas and filed forms for and under moline props inc we do not disregard a corporation for federal tax purposes if it served an intended business function or purpose or engaged in business the degree of corporate business_purpose or the quantum of business activity required for recognition of the separate existence of a corporation is rather minimal rocky scrap metal easily overcomes this hurdle we will not disregard its form iv penalties sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment_of_tax required to be shown on a return if the underpayment is due to among other reasons negligence disregard of rules or regulations or any substantial_understatement_of_income_tax an understatement of income_tax is substantial if the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure respondent asserts these penalties in the alternative moline props inc v commissioner u s pincite 81_tc_520 66_tc_12 aff’d without published opinion 553_f2d_94 2d cir 42_tc_601 sec_6662 these penalties do not apply to any portion of an underpayment for which a taxpayer establishes that he had reasonable_cause and acted in good_faith the court must consider all facts and circumstances in determining whether the taxpayer acted with reasonable_cause and in good_faith to establish good-faith reliance on an adviser the taxpayer must prove that i the taxpayer gave the return preparer complete and accurate information ii an incorrect return was the preparer’s fault and iii the taxpayer believed in good_faith that he was relying on a competent return preparer’s advice as to the tax treatmentdollar_figure mr espaillat and ms lizardo run a landscaping business in arizona although the landscaping business is successful mr espaillat’s expertise is in running a labor-intensive company he is familiar with running a business and keeping records but has limited knowledge of the tax code in sum mr espaillat is an experienced small_business owner but not a sophisticated taxpayer sec_6664 higbee v commissioner t c pincite sec_1_6664-4 income_tax regs 112_tc_317 citing 88_tc_654 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir for the years in issue mr espaillat and ms lizardo enlisted mr golomb their c p a of over a decade to prepare their returns mr golomb had mr espaillat and ms lizardo each fill out a questionnaire before preparing their return for each year he testified that mr espaillat and ms lizardo provided all the requisite information and were otherwise thorough in completing the questionnaires mr golomb credibly testified that he held a conversation discussing the facts of the situation with mr espaillat and ms lizardo about the different places to report their loss on the returns and that he thought a schedule c was the best place to put it while the facts at hand do not lend themselves to such a position mr espaillat and ms lizardo relied on mr golomb in good_faith mr espaillat and ms lizardo have retained mr golomb for at least years without incident mr golomb is a c p a with over years of experience moreover because mr espaillat and ms lizardo had always used a schedule c in relation to dusty landscaping they had every reason to believe that a schedule c was the appropriate place to report their financial dealings with rocky scrap metal while mr espaillat and ms lizardo’s trust in mr golomb was misplaced they believed in good_faith that he was accurately and correctly preparing their returns in sum mr espaillat and ms lizardo provided sufficient evidence and testimony that they acted with reasonable_cause and in good_faith within the meaning of sec_6664 in relying on their c p a with respect to the disallowed deductions accordingly they are not liable for accuracy-related_penalties for and v conclusion mr espaillat and ms lizardo have failed to meet their burden of proving that they are entitled to all or part of their claimed loss deductions for or we do not need to reach the question of whether the funds mr espaillat provided to leoncio or rocky scrap metal were loans or contributions to capital because each of these alternatives would result in the disallowance of the claimed schedule c loss deductions for the years before us respondent’s motion to conform the pleadings to the evidence for will be granted and the capital_loss deduction for will be disallowed mr espaillat and ms lizardo are not liable for accuracy-related_penalties for and to reflect the foregoing an appropriate order and decision will be entered under rule
